DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 12/23/2020 has been received and entered in to the case. 
	Claim 1-50 and 52 has/have been canceled, and claims 51 and 53-54 have been considered on the merits. All arguments have been fully considered. 

	The following claim rejection has been modified from the claim rejection presented in the previous OA mailed on 7/6/2020 in order to address the newly added limitations in claim 51.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 51 and 53-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naqui et al. (US 6,060,266; of record) in view of Morgan et al. (WO 90/00739; of record) in further view of Khetani et al. (US 2015/0079673) in light of Wang (2010, Chemical & Engineering News).
	Naqui et al. teach a method of growing (i.e. culturing) and transporting microorganisms in a device comprising a sample container (first container) in the polyfoam box (second container), and heat packs disposed between the sample container and the polyfoam box (see Fig. 1). Naqui et al. teach the temperature maintained between 30 and 45°C for 24 hr. or less (col. 5, lines 9-11).

	Naqui et al. teach that the portable device is used for concurrent shipment and incubation of a sample (col. 2, lines 1-3), and it is intended for transporting the sample to a testing facility (i.e. destination). 
	While Naqui et al. teach that the cells are disposed in the first container (i.e. sample container), however, Naqui et al. do not teach a cell culture plate comprising a primary mammalian cell culture disposed within the first container. 
	However, it would have been obvious to a person skilled in the art to place a cell culture plate in the first container of Naqui et al. instead of directly add cell culture to the first container. A person of ordinary skill in the art would have motivated to modify the arrangement of cell culture configuration because it is known in the art that cell culture plates are placed in a container within a container where a heating element is placed in between the two containers. For example, Morgan et al. teach a portable incubator comprising two containers: first container (#1: case) containing heating means (#16) and the incubating compartment (#4) suitable for incubating a cell culture petri dish (Fig. 3; p.4, lines 8-16; p.12, lines 7-9). Morgan teaches that a petri dish containing cells is placed in the second container which is within the first container, and a heating means 
	Furthermore, it is extremely well known in the art that cell culture incubators have chambers where cell culture dishes and/or plates are placed for culturing/incubation, and the chambers are maintained for a desired culture condition including temperatures. Since the second container of Naqui et al. provides a culture condition controlled by the heating means present outside of the second container, it would have been obvious to a person skilled in the art to place any cell culture dish and/or plate within the second container that has its temperature controlled by the heating means.
Naqui et al. in view of Morgan et al. do not particularly teach that the cells are adherent primary hepatocytes (claim 51) or the adherent primary mammalian hepatocyte culture being a hepatocyte-stromal cell co-culture (claim 53). However, since Naqui et al. teach that the term “microorganism” is any one of a prokaryotic  or eukaryotic including molds, yeast, plant, animal and other eukaryotic organisms (col. 2, lines 24-31), thus, one skilled in the art would recognize that the microorganism of Naqui et al. encompasses mammalian cells including primary hepatocytes, and the mammalian cells can be either adhered onto the culture plate or under suspension condition. Furthermore, it is well known in the art that primary hepatocytes are co-cultured with stromal cells, and the primary hepatocytes are adhered to the substrate 
Regarding the new limitation in claim 51 directed to the temperature inside the first container varying by a range of from 4°C to 14°C during the first culture period, Naqui et al. teach that the sample temperature varies from 23°C to 37°C from 0 h incubation to 10 hours incubation time, which is maximum difference in the temperature and the difference was 14°C (see Fig. 3). This teaching would meet the limitation of claim 51.
Regarding the limitation directed to the configured cell culture system being transported by airplane during the first culture period, Naqui et al. do not disclose the limitation. However, it is extremely well known in the art that shipment via airplane (e.g. express shipping) for the biological materials, and Naqui et al. teach that the self-contained incubator can be used for concurrent shipment and incubation of a sample (col. 2, lines 1-2). Naqui et al. also stated that if it is used as a shipping container, upon arrival at a testing facility, the growth of the organism(s) is complete or nearly complete and the result can be rapidly detected by facility personnel (col. 2, lines 
Regarding claim 54 directed to the step directed to the second culture period, Naqui et al. do not particularly teach the step. However, since the device of Naqui et al. is for transporting/shipping the microorganism including animal cells from one place to another, one skilled in the art would recognize that the shipped animal cells in the device of Naqui et al. would be further cultured at the destination (e.g. laboratory) in a typical laboratory culture device. As Naqui et al. teach that the duration of culturing in the device being up to 24 hours, one skilled in the art would understand that the culturing capacity of the Naqui et al.’s device for the desired cells is limited, and the cells would be necessarily cultured under the stable culture condition once they are delivered to the destination. Thus, it would have been obvious to a person skilled in the art to remove the cell culture plate shipped in the portable device of Naqui et al. and culture the cells in the cell culture plate under the desired cell culture condition. 
Regarding claim 54 directed to the cultured primary hepatocytes having at least 50% of the level of metabolic activity of the cultured primary hepatocytes at initiation of the first culture period, this limitation is interpreted as at least 50% viability of the cells. Since the method steps of Naqui et al. in view of Morgan et al. are substantially similar, if not identical, to the claimed method steps, the outcome produced by the method steps should be the same. Furthermore, one skilled in the art would recognize that the cells stored under the proper culture condition with proper temperature maintained during the 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.
Applicant alleged that the newly added limitation directed to “the temperature inside the first container varies by a range of from 4°C to 14°C during the first culture period” and “the configured cell culture system is transported by airplane”  along with the disclosure of the declaration previously filed (Benet declaration dated 6/8/2020) would overcome the claim rejection. 
As discussed above in the claim rejection, it is the Examiner’s position that the teachings of Naqui et al. would meet the claimed limitation directed to the claimed range of the temperature being varied inside the container during the first culture period. Furthermore, the delivery/shipping via airplane would be obvious as discussed in the claim rejection.
Applicant alleged that the Examiner has not fully understood the applicant’s arguments and the significance of the data presented in the Benet declaration. Applicant stated that due to their sensitivity to culture conditions, hepatocytes were not shipped in culture rather they are frozen during shipping. Applicant asserted that a skilled artisan would have “assumed” that an adherent primary mammalian hepatocyte 
It is the Examiner’s position that applicant has not established any basis to conclude or assume that an adherent primary mammalian hepatocyte culture would be unusable when they are stored/cultured during the transportation in the device taught by Naqui et al. Applicant’s argument with regard to the unexpected results is based on the “assumption” that it would not work rather than factual evidence.  There is no factual evidence to support how one skilled in the art would assume that the adherent primary hepatocytes would be unusable when they are cultured at the condition with the claimed temperature fluctuation (i.e. 4-14°C) or what basis one skilled in the art would expect the temperature fluctuation disclosed in Naqui et al. is unsuitable for hepatocytes in culture. 
Applicant’s argument is understood that the device of Naqui et al. would not be usable for adherent primary hepatocytes for their shipping/transportation because the sensitivity of hepatocytes to temperature fluctuations. However, there is no supporting evidence that the device of Naqui et al. is unusable for the hepatocytes. Applicant merely assumed that any shipping method known in the art using any shipping container would not be usable for the adherent primary hepatocyte culture because they are too sensitive to temperature fluctuation. However, it is the Examiner’s position that considering the stable temperature kept by the device of Naqui et al., it is unlikely that one skilled in the art would conclude that the device of Naqui et al. is unusable for the adherent primary hepatocyte culture, particularly without any evidence to the contrary.   

Applicant is advised to provide a factual evidence to support the basis of “assuming” that the temperature fluctuation as shown in Naqui et al. would render the claimed hepatocytes unusable. 
MPEP716.01(c)(I) states “Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).”
 As discussed in the previous OA (see p.9-10 of the OA mailed on 7/6/2020), it is the Examiner’s position that the data presented in the declaration were not sufficient to support that there were any “unexpected results” or assuming arguendo even if the alleged unexpected results are considered present, the scope of the claimed invention is not commensurate with the data presented in the declaration.
Thus, it is concluded that applicant has not established any basis to consider the device of Naqui et al. would not be sufficient to use for the adherent primary hepatocyte culture or any evidence to support the alleged unexpected results of the claimed invention, and the teachings of the cited references in combination would render the claimed invention obvious.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TAEYOON KIM/           Primary Examiner, Art Unit 1632